PER CURIAM.
Appeal from conviction on jury verdict for possession of goods stolen in inter*187state commerce, United States District Court for the Eastern District of New York, Abruzzo, J.
 Appellant presents two points on appeal, the admissibility of trucking company invoices to establish the interstate character of the shipment, and lack of corroboration of an accomplice’s testimony. We hold the ruling admitting the invoices under the shop book rule correct, and decline to reconsider the federal rule that corroboration is not required. Judgment of conviction affirmed in open court.